Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 2, 1974, convicting him of criminally selling a dangerous drug in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Appellant did not raise any questions of fact and none have been considered. The prosecutor was permitted to ask questions of defendant on cross-examination relating to the possession of drugs by a female companion at a time subsequent to the commission of the crime charged. This was basic error. In addition, it should be noted that the charges against the female companion had been dismissed. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., conur.